Citation Nr: 1210119	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-43 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass graft (including angina).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of whether a clear and unmistakable error exists in an August 1998 RO decision which established a disability rating of 10 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass graft has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran last underwent VA compensation and pension examination in December 2007.  Since that time, he has had two additional stents placed in arteries during a heart catheterization performed in June 2008.  Additionally, the Veteran remarked in April 2011 that his doctor had recently increased the dosage of his heart medications.  Moreover, the adequacy of the December 2007 VA examination is questionable as the VA examiner only provided an estimated METS value.  The examiner did not provide a reason why an actual METS value could not be given.  

Additionally, the Veteran has indicated that he has been receiving treatment from Dr. C.M. and Dr. S.W..  He has stated that the recent records from these physicians will demonstrate an increase in severity of his heart condition.  The Board notes that the most recent records from these sources date from February 2009.  The Veteran's accredited representative has requested a remand so that the more recent records can be obtained and added to the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an updated authorization form in order to allow for the release of the recent records from Dr. C.M. and Dr. S.W..

Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service connected disability that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from Dr. C.M. and Dr. S.W. referenced by the Veteran).  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  Following the development set forth above, the AMC/RO should schedule the Veteran for a VA heart examination to assess the current severity of the Veteran's coronary artery disease, status post myocardial infarction and coronary artery bypass graft with angina.  The examiner should review the claims file.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed. 

The examiner is asked to complete indicated diagnostic tests and studies, to include a laboratory determination of metabolic equivalents (METs) by exercise testing, an electrocardiogram, an echocardiogram, and an x-ray study.  With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner is asked to indicate whether the Veteran has:

(a) A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; OR

(b) More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; OR

(c) Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The RO/AMC should ensure that the examination report complies with this remand and the questions presented.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  Adjudication of the claim for a higher disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

